DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Response to Amendment
Claims 1-20 are pending. Claims 1-6, 8-10 and 12-20 are currently amended. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 10/25/2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,069,843. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent anticipate the claims of the instant application.

Instant Application No. 16/053,501
US Patent No. 10,069,843
A method comprising:
A method, comprising:
receiving information at a first device based on a first protocol;
receiving, by a first device located on an 
aircraft based on an internet protocol, information, wherein the information 
comprises a software update for an avionics component of the aircraft;
translating the information, at the first device, for communication to a second device of an aircraft based on using a second protocol;
translating based on a communication protocol supported by the avionics 
component, the information for communication to the avionics component;
 determining, based on a relevancy of the second device to operate the aircraft, a criterion associated with the aircraft, wherein the criterion comprises one or more of a security rule associated with the aircraft or an update rule associated with the aircraft; determining that the information satisfies the criterion associated with the aircraft;
determining, based on a relevancy of the avionics component to navigation of 
the aircraft, a security rule;  determining, based on the security rule, that 
the software update is applicable to the avionics component, wherein the 
security rule comprises authorizing a source of the information and analyzing 
the information for a security threat;  determining, based on the security 
rule, a condition specifying one or more of a time, a location, or an operation 
status of the aircraft for applying the software update;


Allowable Subject Matter
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of McLain et al. (US Pub No. 2009/0138517). 
Examiner’s Statement of Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration and applicant remarks put forth in the Remarks of 10/25/2022 on pages 7-11, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Nelson et al. (US Patent No. 6,760,778) discloses enhancing the current data communication capabilities of the North American Terrestrial System (NATS) Network is presented. In accordance with an embodiment of the present invention, an airborne data server (ADS) is added to the airborne architecture of the current NATS Network and a ground data gateway (GDG) is added to the ground-based architecture of the current NATS Network. The ADS functions as a router/gateway connected to many local area networks (LANs) aboard the aircraft. The ADS provides for the automation of data services such as scheduling, routing and translation. The GDG is the central hub for the network and dispatcher of data to customer premises or to the aircraft. (Nelson, Abstract), McLain et al. (US Pub No. 2009/0138517) discloses managing aircraft software parts. In one embodiment, a computer implemented method creates an alternate parts signature list part having a set of signatures for a set of stored aircraft software parts. The alternate parts signature list part is distributed to the aircraft data processing system. Each signature for a set of stored aircraft software parts on the aircraft data processing system is replaced with a corresponding signature in the alternate parts signature list part to form a set of current signatures on the aircraft data processing system. (McLain, Abstract), Wahler et al. (US Pub No. 2014/0136589) discloses a vehicle may communicate using a higher-level, common messaging protocol over an ad-hoc network to publish and subscribe to services, even though different nodes may utilize different types of links and channels. The network includes a rules node that is fixedly connected to the vehicle and that stores a set of rules. Given a possible publisher, subscriber, and/or a service, a node action is allowed or denied based on the set of rules. The rules may be generated or updated based on priorities, security levels, and/or characteristics of publishers, subscribers, their respective users, and/or services; a current dynamic condition; and/or user input. The rules node and at least one other node may be transported by the vehicle, and both transported nodes and nodes external to the vehicle may use the common messaging protocol to join the ad-hoc network, discover other nodes, authenticate, and publish/consume services. (Wahler, Abstract), Barberet et al. (Us Pub No. 2013/0247015) discloses optimizing data updates in an operationally approved software application of aircraft, comprising a first software component using a second software component. Following the receipt of a software component comprising an update of said second software component, said received software component is analyzed and a class of the update of said second software component is determined. Depending on said class, the update of said second software component is transmitted to said first software component and/or to a central download system. If the update of said second software component is transmitted to said first software component, said second software component is updated and a configuration report showing said update is created. (Barberet, Abstract), Dietz et al. (US Pub No. 2013/0104186) discloses preventing an attack on a networked vehicle via a wireless communication device including a wireless data traffic network, a security status determination unit for controlling access to the wireless network depending on a security status based on evaluation of a configuration and/or on log data of the vehicle and/or on time that has passed since a software update, and a communication device and an access control device. A method for preventing an attack on a networked vehicle via a wireless communication device, where a security status is determined based on an evaluation of a current configuration of the vehicle and/or on log data of the vehicle and/or on time that has passed since an update of relevant software a network access rule set is determined and actuated for the access to the data traffic network based on the determined security status. (Dietz, Abstract), Conzachi et al. (US Pub No. 2007/0115938) discloses Remotely performed maintenance of a transportation unit such as an aircraft is disclosed, wherein the maintenance is performed utilizing a networked environment. In one implementation, a first network, located within the mobile transportation unit, is accessed from a second network, located externally to the mobile transportation unit. Having remotely assessed the first network, communication with one or more assets of the mobile transportation unit, which are connected to the first network, is possible. Maintenance operations are then performed by exchanging data and commands with the assets of the mobile transportation unit. (Conzachi, Abstract), and Lawson et al. (US Pub No. 2013/0036103) discloses validating software parts on an aircraft. A first hash value is calculated for a software part on the aircraft. A determination is made on the aircraft as to whether the first hash value matches a second hash value from a software integrity data structure stored on the aircraft. The software integrity data structure comprises the hash values that are not determined on the aircraft for the software parts used by the aircraft. A validation status is provided based on whether the first hash value matches the second hash value. An operation is performed on the software part on the aircraft only if the first hash value matches the second hash value. (Lawson, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “determining, based on a relevancy of the second device to operate the aircraft, a criterion associated with the aircraft, wherein the criterion comprises one or more of a security rule associated with the aircraft or an update rule associated with the aircraft; determining that the information satisfies the criterion associated with the aircraft; and responsive to a determination that the information satisfies the criterion, providing the information to the second device using the second protocol” (as recited in claims 1, 8 & 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437